DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 29, 55, 59-60 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/2022.  
Applicant's election with traverse of Group I, claims 1-24, 28 & 71, in the reply is acknowledged.  The traversal is on the ground(s) that the groups overlap and there is no search burden.
This is not found persuasive because of the differences explained in the previous action and due to the different classification of the groups where a serious search burden exists. The requirement is still deemed proper and is therefore made FINAL
Note: Claim 55 was incorrectly included with Group 1 claims 1 - 24, 28 & 71 and Group 2 claims 29 & 59, of the restriction on 08/02/2022.  Claims 55 should not have been included with Group 1.  Claim 23 was not included in the restriction and should have been included in Group 1.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter), App 14/935190. 
U.S. 4,400,884 Joseph M. Baresh  (‘Baresh hereafter), Filed 10/02/1980.
U.S. 2014/0095085 Fetzer et al. (‘Fetzer hereafter), App 14/100042; Filed 12/09/2013.
U.S. 2012/0011693 Amirehteshami et al. (‘Amirehteshami hereafter), App 12/837252; Filed 07/15/2010.
U.S. 2010/0012260 Brennan et al. (‘Brennan hereafter), App 11/751931; Filed 05/22/2007.
U.S. 2016/0207202 Lee et al. (‘Lee hereafter), App 14/600275; Filed 01/20/2015.
U.S. 10,427,254 Day et al. (‘Day hereafter), App 14/558867; Filed 12/03/2014.
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 24, 28, 29, 55, 59 - 60, 71 are currently being examined. 
Claims 29, 55, 59 - 60 have been withdrawn.
No Claims have been canceled.
Claims 16, 17 & 18 and are objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 3, 5 - 8, 21, 23, 24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter),

		Regarding Claim[s] 1, ‘Vasquez discloses all the claim limitations including: A method for inspecting a wing panel (‘Vasquez, Para 0018, The measurement of the individual inspection regions results in 3D surface contours of the regions.”), 
the method comprising: 
suspending the wing panel beneath a strongback connected to pogos (‘Vasquez, Fig 4, #62 (mobile positioners/ pogos), suspends #14 from the underside, #22 (wing root interface surfaces/ strongback) is the structure on inside of #14) enforcing a predetermined contour to the wing panel (‘Vasquez, Fig 2, #116 (measure surface contours wing root), #126 (measure surface contours wing stub) #14 (wing/ wing panel), Para 0007, wing root and wing stub are inspected to for the aircraft body assembly, Para 0029, measure surface contours, Fig 2, predetermined contour is inherently necessary prior to assembly, #146 enforces contour); 
advancing the wing panel in a process direction through a Non-Destructive Inspection (NDI) station comprising one or more inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head), Para 0030, scanning visible light, infrared light, ultraviolet light, using digital cameras, photodiodes, photomultiplier tubes, light projectors, laser lamps, light emitting diodes, are non destructive inspection tools); and 
inspecting a portion of the wing panel with the one or more inspection heads (‘Vasquez, Para 0007, wing root 3D surface profile inspected, wing root is part of the wing panel #14, Para 0018, measurement individual inspection regions in 3D surface contours of the regions). 

Regarding Claim[s] 2, ‘Vasquez discloses all the claim limitations including: NDI station  includes fixed inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station), #42 (scanning head/ inspection head), station is fixed when not moving), and 
wherein inspecting a portion of the wing panel (‘Vasquez, Para 0007, wing root 3D surface profile inspected, wing root is part of the wing panel #14, Para 0018, measurement individual inspection regions in 3D surface contours of the regions) includes inspecting the portion with the fixed inspection heads as the wing panel  is advanced past the fixed inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head), heads are fixed when not moving). 

Regarding Claim[s] 3, ‘Vasquez discloses all the claim limitations including: inspection heads at locations for which prior inspection indicates a need for inspection (‘Vasquez, Para 0020, “adjust the alignment of the structures in a feedback loop until a satisfactory real fit is achieved,” indicates a condition where a secondary inspection has been performed).  

Regarding Claim[s] 5, ‘Vasquez discloses all the claim limitations including: NDI station  includes mobile inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head)), and 
wherein advancing the wing panel comprises advancing the wing panel past the mobile inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head), Abst, wing and body assembly and advancing past heads inherently occurs after inspection). 

Regarding Claim[s] 6, ‘Vasquez discloses all the claim limitations including: NDI station inspects a portion of the wing panel at a time (‘Vasquez, Para 0007, wing root 3D surface profile inspected, wing root is part of the wing panel #14, Para 0018, measurement individual inspection regions in 3D surface contours of the regions). 
Regarding Claim[s] 7, ‘Vasquez discloses all the claim limitations including: inspecting a portion of the wing panel comprises operating an array of inspection heads at the NDI station (‘Vasquez, Para 0030, “Scanning heads 42 may be configured to measure by optical techniques.” Indicates more than one head and is an array). 

Regarding Claim[s] 8, ‘Vasquez discloses all the claim limitations including: moving inspection heads relative to the wing panel while operating the array of inspection heads at the NDI station (‘Vasquez, rejection of Clm 7, above, addresses array, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head)). 

Regarding Claim[s] 21, ‘Vasquez discloses all the claim limitations including: enforcing is performed during one or more of: advancing the wing panel, and inspecting a portion of the wing panel (‘Vasquez, Fig 2, #116 (measure surface contours wing root), #126 (measure surface contours wing stub) #14 (wing/ wing panel), Para 0007, wing root and wing stub are inspected for the aircraft body assembly, Para 0029, measure surface contours, Fig 2, predetermined contour is inherently necessary prior to assembly, #146 enforces contour, Para 0020, “adjust the alignment of the structures in a feedback loop until a satisfactory real fit is achieved”, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites).

Regarding Claim[s] 23, ‘Vasquez discloses all the claim limitations including: A method for assembling a portion of an aircraft (‘Vasquez, Abst, wing and body assembly), 
the method comprising: 
inspecting a wing panel of the aircraft via (‘Vasquez, Para 0018, “Wing-to-body join systems and methods according to the present disclosure permit quicker and more certain assembly of the wing to the body of an aircraft and assembly of other large structures.”,  “The measurement of the individual inspection regions results in 3D surface contours of the regions.”): 
suspending the wing panel beneath a strongback connected to pogos enforcing a predetermined contour to the wing panel (‘Vasquez, Fig 4, #62 (mobile positioners/ pogos), suspends #14 from the underside, #22 (wing root interface surfaces/ strongback) on inside of #14, Fig 2, #116 (measure surface contours wing root), #126 (measure surface contours wing stub) #14 (wing/ wing panel), Para 0007, wing root and wing stub are inspected for the aircraft body assembly, Para 0029, measure surface contours); 
advancing the wing panel in a process direction through a Non-Destructive Inspection (NDI) station comprising one or more inspection heads; and inspecting a portion of the wing panel with the one or more inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head), Para 0030, scanning visible light, infrared light, ultraviolet light, using digital cameras, photodiodes, photomultiplier tubes, light projectors, laser lamps, light emitting diodes,  are non destructive inspection tools). 

Regarding Claim[s] 24, ‘Vasquez discloses all the claim limitations including: A method for inspecting a wing panel (‘Vasquez, Para 0018, The measurement of the individual inspection regions results in 3D surface contours of the regions.”), 
the method comprising: 
suspending the wing panel beneath a strongback (‘Vasquez, Fig 4, #62 (mobile positioners/ pogos), suspends #14 from the underside, #22 (wing root interface surfaces/ strongback) on inside of #14)) connected to pogos enforcing a predetermined contour to the wing panel (‘Vasquez, Fig 2, #116 (measure surface contours wing root), #126 (measure surface contours wing stub) #14 (wing/ wing panel), Para 0007, wing root and wing stub are inspected for the aircraft body assembly, Para 0029, measure surface contours, Fig 2, predetermined contour is inherently necessary prior to assembly, #146 enforces contour);
receiving a wing panel at a Non-Destructive Inspection (NDI) station comprising one or more inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head), Para 0030, scanning visible light, infrared light, ultraviolet light, using digital cameras, photodiodes, photomultiplier tubes, light projectors, laser lamps, light emitting diodes, are non destructive inspection tools); and 
inspecting a portion of the wing panel with the one or more inspection heads during movement of the wing panel through the NDI station (‘Vasquez, Para 0007, wing root 3D surface profile inspected, wing root is part of the wing panel #14, Para 0018, measurement individual inspection regions in 3D surface contours of the regions, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites). 

Regarding Claim[s] 28, ‘Vasquez discloses all the claim limitations including: A method for forming a portion of an aircraft (‘Vasquez, Para 0038, “Further, methods #100 may include forming #138 shims according to the determined shim dimensions and/or may include installing #140 shims in the corresponding real gaps that are formed by a real fit according to the calculated virtual fit.”),
the method comprising: 
inspecting a wing panel (‘Vasquez, Para 0018, The measurement of the individual inspection regions results in 3D surface contours of the regions.”) via: suspending the wing panel beneath a strongback connected to pogos (‘Vasquez, Fig 4, #62 (mobile positioners/ pogos), suspends #14 from the underside, #22 (wing root interface surfaces/ strongback) is the structure on inside of #14) enforcing a predetermined contour to the wing panel (‘Vasquez, Fig 2, #116 (measure surface contours wing root), #126 (measure surface contours wing stub) #14 (wing/ wing panel), Para 0007, wing root and wing stub are inspected for the aircraft body assembly, Para 0029, measure surface contours); 
receiving the wing panel at a Non-Destructive Inspection (NDI) station comprising one or more inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head), Para 0030, scanning visible light, infrared light, ultraviolet light, using digital cameras, photodiodes, photomultiplier tubes, light projectors, laser lamps, light emitting diodes, are non destructive inspection tools); and 
inspecting a portion of the wing panel with the one or more inspection heads during movement of the wing panel through the NDI station (‘Vasquez, Para 0007, wing root 3D surface profile inspected, wing root is part of the wing panel #14, Para 0018, measurement individual inspection regions in 3D surface contours of the regions, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites,). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter), and in view of U.S. 4,400,884 Joseph M. Baresh (‘Baresh hereafter).

		Regarding Claim[s] 4, ‘Vasquez discloses all the claim limitations including: disposing inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head),
		Except, ‘Vasquez is silent regarding: at locations that enable an entirety of a desired portion of the wing panel to be inspected. 
		However, ‘Baresh teaches: Col. 1, ln 15 – 19, “It is desirable to have a single fixture that can accommodate all of the wing skin panels for a particular aircraft model and it was found that such a fixture can be prepared that furthermore suspends the formed skin in the vertical position in which skins are normally conveyed.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Vasquez with an entire portion of the wing panel to be inspected as taught by ‘Baresh in order to provide a single fixture which saves set up times (‘Baresh, Col. 1, ln 15 – 19).

Claim 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter), and in view of U.S. 2014/0095085 Fetzer et al. (‘Fetzer hereafter), 

Regarding Claim[s] 9, ‘Vasquez discloses all the claim limitations except is silent regarding: advancing the wing panel comprises pulsing the wing panel in the process direction, and wherein inspecting a portion of the wing panel is performed during pauses between the pulses. 
However, ‘Fetzer does teach: Para 0076; “Still referring to FIG. 8, nondestructive inspection is carried out by pulsing one or more groups of transducer elements of the array to transmit a plurality of beams toward the plurality of target locations in accordance with the transmission focal laws (step 58).” Para 0010 “The phasing is done in accordance with predetermined focal laws. (As used herein, the term "focal laws" refers to the programmed pattern of time delays applied to pulses and outputs of individual transducer elements during formation of transmit and receive beams.”
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Vasquez with inspection between pulses as taught by ‘Fetzer in order to provide a delay between the output and input signals (‘Fetzer, Para 0076).

Regarding Claim[s] 10, ‘Vasquez and ‘Fetzer discloses all the claim limitations including: NDI station includes mobile inspection heads (‘Vasquez, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head)), and 
wherein inspecting a portion of the wing panel comprises moving the mobile inspection heads relative to the portion of the wing panel (‘Vasquez, Fig 4, inherently #42 (scanning head) will move relative to the portion of the wing #14). 

Claim 11 – 15, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter), and in view of U.S. 2010/0012260 Brennan et al. (‘Brennan hereafter).

Regarding Claim[s] 11, ‘Vasquez discloses all the claim limitations except is silent regarding: indexing the wing panel to the NDI station. 
However, ‘Vasquez teaches: Abst, “methods include (a) applying targets to a wing and a body assembly at the respective wing root and wing stub, (b) determining the 3D locations of the targets by photogrammetry,” Fig 4, #54 (targets) and
 “Methods of determining the target locations and/or the 3D surface profiles may utilize a mobile scanning platform.”
‘Brennan teaches: Abst, “The layup has multiple laminae oriented to an carrier indexing element, and indexed to the target region thereby.” And “The kit can be compacted, inspected, and prepared for storage.” Indexes are used to locate the targets, Para 0025 “Indexing is the process of establishing a point, or region, of operation within a local frame of reference; an indexed position is a point or region of operation so identified.” 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Vasquez with indexing the wing panel as taught by ‘Brennan in order to provide target locations (‘Brennan, Abst, Para 0025). Using indexes and targets are common inspection tools used in common inspection methods, as such it is a known technique to improve similar methods in the same way.

Regarding Claim[s] 12 & 13, ‘Vasquez and ‘Brennan disclose all the claim limitations including: indexing the wing panel to the NDI station is performed prior to inspecting a portion of the wing panel and inspecting a portion of the wing panel is performed at least in part based on information provided by indexing the wing panel to the NDI station (‘Vasquez, Abst, applying targets to a wing and a body, Fig 2, #112 “apply targets”, #114 “measure target locations,” measuring is an inspection method done prior to indexing, Fig 4, #54 (targets), ‘Brennan teaches: Para 0025 Para 0025 “Indexing is the process of establishing a point, or region, of operation within a local frame of reference; an indexed position is a point or region of operation so identified.”) 

Regarding Claim[s] 14 & 15 ‘Vasquez and ‘Brennan disclose all the claim limitations including: suspending the wing panel beneath the strongback (‘Vasquez, Fig 4, #62 (mobile positioners/ pogos), suspends #14 from the underside, #22 (wing root interface surfaces/ strongback) is the structure on inside of #14) is performed prior to advancing the wing panel through the NDI station (‘Vasquez, Fig 4, shows wing #14, suspended on #62 (mobile positioners), inherently, an action of placing the wing on the positioners is necessary prior to any inspection), and 
wherein the wing panel remains suspended beneath the strongback during advancement through the NDI station and inspection at the NDI station (‘Vasquez, Fig 4, shows wing is suspended while inspection using #42 (scanning head)), and 
advancing the wing panel to a next work station while the wing panel  remains suspended beneath the strongback (‘Vasquez, Fig 1, shows wing panel suspended prior to installation on body, #40 (scanning platform) is away from wing #14). 

Regarding Claim[s] 19 ‘Vasquez and ‘Brennan disclose all the claim limitations including: predetermined contour is enforced while the wing panel is advanced through the NDI station (‘Vasquez, Fig 2, #116 (measure surface contours wing root), #126 (measure surface contours wing stub) #14 (wing/ wing panel), Para 0007, wing root and wing stub are inspected to for the aircraft body assembly, Para 0029, measure surface contours, Fig 2, predetermined contour is inherently necessary prior to assembly, #146 enforces contour, Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head), Para 0030, scanning visible light, infrared light, ultraviolet light, using digital cameras, photodiodes, photomultiplier tubes, light projectors, laser lamps, light emitting diodes, are non destructive inspection tools).

Regarding Claim[s] 20 ‘Vasquez and ‘Brennan disclose all the claim limitations including: predetermined contour is enforced while the wing panel is inspected  (‘Vasquez, Fig 2, #116 (measure surface contours wing root), #126 (measure surface contours wing stub) #14 (wing/ wing panel), Para 0007, wing root and wing stub are inspected to for the aircraft body assembly, Para 0029, measure surface contours, Fig 2, predetermined contour is inherently necessary prior to assembly, #146 enforces contour, Para 0020, “adjust the alignment of the structures in a feedback loop until a satisfactory real fit is achieved,” indicates a condition where a secondary inspection has been performed). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter), and in view of U.S. 2012/0011693 Amirehteshami et al. (‘Amirehteshami hereafter).

Regarding Claim[s] 22, ‘Vasquez discloses all the claim limitations except is silent regarding: enforcing is performed by means of telescoping an adjustable-length of the pogos on the strongback suspending the wing panel and advancing the wing panel through the NDI station. 
However, ‘Amirehteshami, does teach: Fig 8, #540a and #540b, Para 0074,  “As shown in FIG. 8, the telescopic supporting members (pogos) #540a and #540b have been deployed to properly position and stabilize the skin panel #514”, Para 0087, “first robots may perform parts inspection using, for example, a vision system and other sensors thereon (operation 1236).” And “the pogos #540 may be retracted as shown at #545 in order to properly position the skin panel #514.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Vasquez with telescoping pogos as taught by ‘Amirehteshami in order to provide a order to properly position the skin panel (‘Amirehteshami, Para 0074).

Claim 71, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,427,254 Day et al. (‘Day hereafter), and in view of U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter).
Regarding Claim[s] 71 ‘Day discloses all the claim limitations including: A method of fabricating a portion of an aircraft (‘Day, Abst, A method and apparatus for manufacturing an aircraft structure, Col 43, ln 66 - Col 44, ln 3, “components or subassemblies produced in component and subassembly manufacturing #2906 in FIG. 29 may be fabricated or manufactured in a manner similar to components or subassemblies produced while aircraft #3000 is in service #2912 in FIG. 29.)
the method comprising using a system comprising: a track (‘Day, Col. 26, ln 61 – 67, In this depicted example, rails 702 may be positioned on panel 512 of wing assembly 302. Rails 702 may be part of rail system 508 and may be configured to reduce the risk of human operators 506 falling from wing assembly 302. Rails 702 also may separate human operators 506 from undesired encounters with autonomous tool systems 210 shown in FIG. 2.); 
a strongback configured to suspend a wing panel, (‘Day, Structural members #304 may include spars #306 and ribs #308 in this illustrative example. Additionally, a number of adapter fittings, hinges, and other components may be staged in work cell #216.)
connected to pogos configured to enforce a predetermined contour to the wing panel (‘Day, Figs 11 &16, #402 (support), FIG. 11 shows section of wing assembly with crawler robot and drivable platform, Col. 3, ln 1 – 3, “robots may be positioned on a structure. The group of crawler robots may be configured to move along a surface of the structure to install fasteners in the structure.” Col. 13, ln 19 – 24, devices #195 corresponding drivable supports #135 may be attached to the parts used to assemble product, such as wing #108, at connection points #167. This collective of connection devices #195 may hold parts #191 at connection points #167 to restrain assembly dimensional shape within tolerances.” As such, would be considered enforcing the predetermined contour.)
beneath it (‘Day, Figs 11, most of #402 (support) is under the wing #108), and 
to advance along the track in a process direction (‘Day, Col. 17, ln 59 – 62, track drivable support system #116, Fig 1); and 
a Non-Destructive Imaging (NDI) station disposed at the track and that is configured to inspect the wing panel while the wing panel is suspended beneath the strongback.
Except is silent regarding: Non-Destructive Imaging (NDI) station disposed at the track and that is configured to inspect the wing panel while the wing panel is suspended beneath the strongback.
However, ‘Vasquez does teach: Para 0034, Fig 4, #40 (scanning platform/ inspection station) configured to move/ advance between measurement sites, #42 (scanning head/ inspection head), Para 0030, scanning visible light, infrared light, ultraviolet light, using digital cameras, photodiodes, photomultiplier tubes, light projectors, laser lamps, light emitting diodes, are non destructive inspection tools.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Day with a Non-Destructive Imagining station as taught by ‘Vasquez in order to provide accurate measured data that does not effect the components.  ‘Vasquez teaches a known technique to improve similar devices methods in the same way.

Allowable Subject Matter
Claim[s] 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 16 with the limitations of claims 12 and 1.  Specifically, the prior art does not teach the combination of limitations wherein:  “suspending the wing panel includes affixing vacuum couplers of the strongback to a surface of the wing panel, and wherein inspecting a portion of the wing panel includes selectively retracting one or more vacuum couplers as an inspection head of the NDI station inspects the wing panel.”
The closest prior art is as cited were ‘Vasquez and ‘Brennan. ‘Vasquez and ‘Brennan. do not teach Vacuum couplers. 
Neither of these references provides vacuum couplers. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 17 with the limitations of claims 12 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "inspecting locations on the wing panel that contact the strongback for an out of tolerance condition via NDI prior to suspending the wing panel beneath the strongback.”
The closest prior art is as cited above ‘Vasquez and ‘Brennan.  
‘Vasquez, Para 0018 teaches inspecting locations on the wing panel. 
‘Vasquez further teaches: Para 0024, Mating interface surfaces do not necessarily contact each other when mated. Interface surfaces may define a gap when mated. Generally, the wing root interface surfaces #22 and the wing stub interface surfaces #32 are configured to mate in a high-precision alignment. Hence, any contact, if present, may be a close fit (e.g., an interference fit or a slip fit) and any gap, if present, may be small (e.g., a span of less than 5 mm (millimeters), less than 1 mm, less than 0.2 mm, or less than 0.1 mm). As discussed herein, gaps, in particular gaps with a span greater than a predefined threshold thickness, may be filled by shims.”
However, ‘Vasquez, does not teach inspecting prior to suspending.
‘Brennan, does not teach: suspending a wing and does not teach inspecting prior to inspecting. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  

Claim[s] 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 18 with the limitations of claims 12 and 1.  Specifically, the prior art does not teach the combination of limitations wherein: “suspending the wing panel includes forming a vacuum attachment between an upper surface of the wing panel and adjustable-length pogos extending beneath the strongback, and wherein enforcing the predetermined contour includes adjusting a length of at least one of the pogos.” 
The closest prior art is as cited were ‘Vasquez and ‘Brennan. ‘Vasquez and ‘Brennan. do not teach Vacuum attachment. 
Neither of these references provides vacuum attachment. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
10/15/2022